DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/126,372 filed on 12/18/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/21 and 6/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8, 9 and 13 are objected to because of the following informalities:  
Regarding claims 8 and 9 both claims’ limitations state “the stamped resistor” but should be instead “the stamped break resistor”. Appropriate correction is required.
Regarding claim 13, the limitation states “a position of a trigger” but this limitation is already stated in the independent claim 10. Therefore, should be changed to the position of the trigger. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US 2017/0354088) view of Nazzaro (US 2013/0120103).

Regarding claim 1, Yuki teaches:
 A power tool (Fig. 1 lawn mower 10) comprising: 
a motor (motor 14); 
a trigger (switch (SW) 26) configured to be actuated;
 a brake switch (switching element 46) connected to the motor; 
a brake resistor (brake resistor 44) assembly selectively connected to the motor via the brake switch (brake resistor 44 connected to the motor 14 via brake switch 46); and 
a controller (ECU 36) including an electronic processor and a memory ([0058]: processor 36a and memory 36b), the controller connected to the trigger ([0036]: ECU connected to the switch 26), the motor, and the brake switch ([0074]), the controller configured to: 
control power delivered to the motor based on a position of the trigger ([0034]- [0036]), 
determine to brake the motor during operation of the motor ([0034]- [0036]), and 
activate, in response to determining to brake the motor, the brake switch to connect to the motor ([0048]- [0049] and Fig. 8 with its description in the specification).  
	Yuki doesn’t explicitly teach the brake resistor assembly including a stamped brake resistor, the stamped brake resistor including a terminal portion and a resistive portion, wherein the resistive portion includes a planar serpentine path and to connect the stamped brake resistor to the motor.
	However, Nazzaro teaches a stamped resistor 2 held by two insulating flat layers 7, wherein the stamped resistor 2 includes two terminal portions and a serpentine resistive portion (Fig. 1 and [0019]-[0022]).
	Given the teaching of Nazzaro, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a brake resistor as disclosed by Yuki including a stamped brake resistor, the stamped brake resistor including a terminal portion and a resistive portion, wherein the resistive portion includes a planar serpentine path and to connect the stamped brake resistor to the motor in order to provide a liquid-cooled resistor device that overcomes the thermal contact resistance at the resistor-block or resistor-insulation layer interface limiting the efficiency and efficacy of the heat transfer. This liquid-cooled resistor device has improved efficiency and efficacy of heat dissipation from the resistor (see Nazzaro [0005]- [0008]).

Regarding claim 2, Yuki doesn’t explicitly teach:
wherein the brake resistor assembly further includes a first insulating pad and a second insulating pad that sandwich the stamped brake resistor.  
However, Nazzaro teaches a first and second insulating flat layers 7 that sandwich the stamped resistor 2 ([0020]).
Given the teaching of Nazzaro,  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a brake resistor as disclosed by Yuki including a first insulating pad and a second insulating pad that sandwich the stamped brake resistor in order to provide a liquid-cooled resistor device that overcomes the thermal contact resistance at the resistor-block or resistor-insulation layer interface limiting the efficiency and efficacy of the heat transfer. This liquid-cooled resistor device has improved efficiency and efficacy of heat dissipation from the resistor (see Nazzaro [0005]- [0008]).

Regarding claim 3, Yuki doesn’t explicitly teach:
wherein the brake resistor assembly further includes a first heat sink and a second heat sink that sandwich the first insulating pad and the second insulating pad.  
However, Nazzaro teaches two blocks 3 that sandwich the two electrically insulating flat layers 7, wherein the blocks 3 operate to cool the resistor 2 ([0021]).
Given the teaching of Nazzaro,  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a brake resistor as disclosed by Yuki including a first heat sink and a second heat sink that sandwich the first insulating pad and the second insulating pad in order to provide a liquid-cooled resistor device that overcomes the thermal contact resistance at the resistor-block or resistor-insulation layer interface limiting the efficiency and efficacy of the heat transfer. This liquid-cooled resistor device has improved efficiency and efficacy of heat dissipation from the resistor (see Nazzaro [0005]- [0008]).

Regarding claim 4, Yuki doesn’t explicitly teach:
wherein the resistive portion and the terminal portion are situated on the same plane.  
However, Nazzaro teaches the terminal portions and the resistive portion are situated on the same plane ([0019]).
Given the teaching of Nazzaro,  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a brake resistor as disclosed by Yuki including resistive portion and the terminal portion situated on the same plane in order to provide a liquid-cooled resistor device that overcomes the thermal contact resistance at the resistor-block or resistor-insulation layer interface limiting the efficiency and efficacy of the heat transfer. This liquid-cooled resistor device has improved efficiency and efficacy of heat dissipation from the resistor (see Nazzaro [0005]- [0008]).

Regarding claim 10, Yuki teaches:
 A method of braking a motor in a power tool (Fig. 1 lawn mower 10), the method comprising: 
controlling, with a motor controller (ECU 36) of the power tool, power delivered to the motor based on a position of a trigger (position of switch (SW) 26 to ON or OFF), 
determining, with the motor controller, to brake the motor during operation of the motor ([0035]), 
activating, in response to determining to brake the motor and with the motor controller, a brake switch (switching element 46; [0047]-[0049] and [0068]-[0070]);
receiving, in response to the brake switch being activated, motor current from the motor to thereby brake the motor ([0047]-[0049] and [0068]-[0070]).  
Yuki doesn’t explicitly teach to connect a stamped brake resistor to the motor, the stamped brake resistor including a terminal portion and a resistive portion, wherein the resistive portion includes a planar serpentine path.
However, Nazzaro teaches a stamped resistor 2 held by two insulating flat layers 7, wherein the stamped resistor 2 includes two terminal portions and a serpentine resistive portion (Fig. 1 and [0019]-[0022]).
	Given the teaching of Nazzaro, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a brake resistor as disclosed by Yuki including a stamped brake resistor, the stamped brake resistor including a terminal portion and a resistive portion, wherein the resistive portion includes a planar serpentine path and to connect the stamped brake resistor to the motor in order to provide a liquid-cooled resistor device that overcomes the thermal contact resistance at the resistor-block or resistor-insulation layer interface limiting the efficiency and efficacy of the heat transfer. This liquid-cooled resistor device has improved efficiency and efficacy of heat dissipation from the resistor (see Nazzaro [0005]- [0008]).

Regarding claim 11, Yuki teaches:
 further comprising determining, with the motor controller, to brake the motor in response to detecting a release of the trigger (Fig. 8 and [0067]-[0070]).  

Regarding claim 12, Yuki teaches:
 wherein the motor current received by the brake resistor is a current resulting from a back EMF of the motor ([0046]-[0050]).  

Regarding claim 13, Yuki teaches:
 further comprising selectively activating, with the motor controller and to control power delivered to the motor based on a position of a trigger, power switching elements connected to phases of the motor (Fig. 2 shows switchings 34a-34f connected to phases U, V, W of motor 14).  

Regarding claim 14, Yuki teaches:
 wherein selectively activating the power switching elements connected to phases of the motor includes selectively activating the power switching elements based on a position of a rotor while the brake switch is activated ([0046]-[0047] and [0058]-[0061]).  

Regarding claim 16, Yuki teaches:
 A braking system for a power tool (Abstract), the system comprising: 
A braking resistor 44 connected to motor 14 via brake switch 46.
Yuki doesn’t explicitly teach:
a stamped resistor having a terminal portion and a resistive portion, the resistive portion including a planar serpentine path forming a plurality of leaves and a gap between each leaf, 
a first insulating pad and a second insulating pad that sandwich the stamped resistor; and 
a first heat sink and a second heat sink that sandwich the first insulating pad and the second insulating pad.  
However Nazzaro teaches a stamped resistor 2 held by two insulating flat layers 7, wherein the stamped resistor 2 includes two terminal portions and a serpentine resistive portion (Fig. 1 and [0019]-[0022]); a first and second insulating flat layers 7 that sandwich the stamped resistor 2 ([0020]); two blocks 3 that sandwich the two electrically insulating flat layers 7, wherein the blocks 3 operate to cool the resistor 2 ([0021]).
Given the teaching of Nazzaro, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a brake resistor as disclosed by Yuki including a stamped brake resistor, the stamped brake resistor having a terminal portion and a resistive portion, the resistive portion including a planar serpentine path forming a plurality of leaves and a gap between each leaf, a first insulating pad and a second insulating pad that sandwich the stamped resistor; and a first heat sink and a second heat sink that sandwich the first insulating pad and the second insulating pad in order to provide a liquid-cooled resistor device that overcomes the thermal contact resistance at the resistor-block or resistor-insulation layer interface limiting the efficiency and efficacy of the heat transfer. This liquid-cooled resistor device has improved efficiency and efficacy of heat dissipation from the resistor (see Nazzaro [0005]- [0008]).

Regarding claim 17, Yuki doesn’t explicitly teach:
wherein the terminal portion includes a terminal for connecting to a voltage source, the terminal being situated on a same plane as the stamped resistor.  
However, Nazzaro teaches the terminal portions and the resistive portion are situated on the same plane ([0019]).
Given the teaching of Nazzaro,  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a brake resistor as disclosed by Yuki wherein the terminal portion includes a terminal for connecting to a voltage source, the terminal being situated on a same plane as the stamped resistor in order to provide a liquid-cooled resistor device that overcomes the thermal contact resistance at the resistor-block or resistor-insulation layer interface limiting the efficiency and efficacy of the heat transfer. This liquid-cooled resistor device has improved efficiency and efficacy of heat dissipation from the resistor (see Nazzaro [0005]- [0008]).
	
Regarding claim 20, Yuki doesn’t explicitly teach:
 wherein the serpentine path includes a filling substance located within each gap formed between adjacent leaves.
However, Nazzaro teaches in [0012] a liquid-cooled resistor device including a block that includes a liquid inlet, a liquid outlet and a cavity.
Given the teaching of Nazzaor, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a brake resistor as disclosed by Yuki wherein a stamped resistor a resistive portion, the resistive portion including a planar serpentine path including a filling substance located within each gap formed between adjacent leaves in order to electrically insulate block and blocking plate for the resistor device for use in the power tool (See Nazzaro [0004]). 

Claim(s) 5-7, 9, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US 2017/0354088) view of Nazzaro (US 2013/0120103) further in view of JP 62-115911 (from IDS).

Regarding claim 5, none of Yuki nor Nazzaro explicitly teach:
wherein the resistive portion includes a first leg, a second leg perpendicular to the first leg, a third leg, and a fourth leg perpendicular to the third leg.  
However, JP 62-115911 teaches a perpendicular connection portion between a terminal 28a and a resistor body 27a, and a perpendicular connection portion between a terminal 28b and a resistor body 27b (Fig. 4).
Given the teaching of JP 62-115911, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a stamped brake resistor with resistive portion as disclosed by Nazzaro including a first leg, a second leg perpendicular to the first leg, a third leg, and a fourth leg perpendicular to the third leg in order to provide a control of the motor for lower speed. 

Regarding claim 6, none of Yuki nor Nazzaro explicitly teach:
 wherein the first leg and the third leg are separated by an opening in the resistive portion.  
However, JP 62-115911 teaches an opening between the terminals 28a and 28b, the resistor body 27a and 27b (Fig. 4).
Given the teaching of JP 62-115911, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a stamped brake resistor with resistive portion as disclosed by Nazzaro including an opening to separate the first leg and the third leg in the resistive portion in order to provide a control of the motor for lower speed. 

Regarding claim 7, none of Yuki nor Nazzaro explicitly teach:
 wherein the second leg and the fourth leg are connected by the planar serpentine path.  
However, JP 62-115911 teaches the two terminals 28a, 28b connected by resistor bodies 27a, 27b which have serpentine shapes (Fig.4).
Given the teaching of JP 62-115911, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a stamped brake resistor with resistive portion as disclosed by Nazzaro wherein the second leg and the fourth leg are connected by the planar serpentine path in order to provide a control of the motor for lower speed. 

Regarding claim 9, none of Yuki nor Nazzaro explicitly teach:
wherein the stamped resistor is composed of at least one selected from a group consisting of zinc, carbon, metal-oxide, phenol formaldehyde resin, tantalum, cermet, and a metallic alloy.  
However, JP 62-115911 teaches under brief description of Drawings that 27a, 27b are metal thin film resistance object.
Given the teaching of JP 62-115911, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a stamped brake resistor as disclosed by Nazzaro wherein the stamped resistor is composed at lease from a mettalic alloy in order to provide good tolerance, stability for the resistors.

Regarding claim 15, none of Yuki nor Nazzaro explicitly teach:
 further comprising opening, with the motor controller and in response to determining to brake the motor, a switch connected between a power source and the power switching elements.  
However, JP 62-115911 teaches a switch 34 in Fig. 5 to control power from power source 33 to motor 5b. 
Given the teaching of JP 62-115911, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a braking method of a motor as disclosed by Yuki wherein a switch is connected following the power source in order to control the flow of power to the motor. 

Regarding claim 18, none of Yuki nor Nazzaro explicitly teach:
wherein: 
each leaf of the plurality of leaves has a width of approximately 2.5 millimeters; and 
each gap of the plurality of gaps has a width of at least 1.5 millimeters.  
However, JP 62-115911 teaches an opening between the terminals 28a and 28b, the resistor body 27a and 27b (Fig. 4).
Given the teaching of JP 62-115911, it would have been a design choice  to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a stamped brake resistor with resistive portion as disclosed by Nazzaro each leaf of the plurality of leaves has a width of approximately 2.5 millimeters; each gap of the plurality of gaps has a width of at least 1.5 millimeters  in order to provide a control of the motor for lower speed. 

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US 2017/0354088) view of Nazzaro (US 2013/0120103) further in view of Hiroshi JP 08-078201 (from IDS).

Regarding claims 8 and 19, none of Yuki nor Nazzaro explicitly teach:
 wherein the stamped resistor further includes interlock gaps.  
However, Hiroshi teaches a resistor element 10 including a plurality of mounting/installation holes 14 for holding the resistor element 10 to a case (Figs. 1, 3).
Given the teaching of Hiroshi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a stamped brake resistor as disclosed by Nazzaro further including interlock gaps in order to maintain a plurality of resistance elements in an insulated state (see Abstract of Hiroshi).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        6/16/2022


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846